SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 F O R M 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May 2011 INTERNET GOLD-GOLDEN LINES LTD. (Name of Registrant) 2 Dov Friedman Street, Ramat Gan 52503, Israel (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesoNo x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- INTERNET GOLD-GOLDEN LINES LTD. The following exhibit is attached: Translated version of the 2010 annual Reports of Bezeq The Israel Telecommunication Corp. Ltd, or Bezeq, a Controlled Subsidiary of B Communications Ltd., the Registrant’s Controlled Subsidiary, as were published by Bezeq on March 2011. The attached exhibits pertain to Bezeq (“Bezeq” and together with its subsidiaries, “the Company”) Periodic Report of the Company for the Year 2010: Chapter A - Description of Company’s Operations. Periodic Report of the Company for the Year 2010: Chapter B - Directors' Report on the State of the Company's Affairs Periodic Report of the Company for the Year 2010: ChapterC - Financial Statements Periodic Report of the Company for the Year 2010: Chapter D - Additional Information about the Company Bezeq Separate Financial Information for the Year ended December 31, 2010 DBS Satellite Services (1998) Ltd. Financial Statements for the Year ended December 31, 2010 Annual Report On The Assessment Of The Board Of Directors And Management Of The Efficacy Of Internal Auditing SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Internet Gold-Golden Lines Ltd. (Registrant) By: /s/Eli Holtzman Eli Holtzman Chief Executive Officer Date: May 18, 2011 EXHIBIT INDEX EXHIBIT NO.DESCRIPTION Translated version of the 2010 annual Reports of Bezeq The Israel Telecommunication Corp. Ltd, or Bezeq, a Controlled Subsidiary of B Communications Ltd., the Registrant’s Controlled Subsidiary, as were published by Bezeq on March 2011. The attached exhibits pertain to Bezeq (“Bezeq” and together with its subsidiaries, “the Company”) Periodic Report of the Company for the Year 2010: Chapter A - Description of Company’s Operations. Periodic Report of the Company for the Year 2010: Chapter B - Directors' Report on the State of the Company's Affairs Periodic Report of the Company for the Year 2010: ChapterC - Financial Statements Periodic Report of the Company for the Year 2010: Chapter D - Additional Information about the Company Bezeq Separate Financial Information for the Year ended December 31, 2010 DBS Satellite Services (1998) Ltd. Financial Statements for the Year ended December 31, 2010 Annual Report On The Assessment Of The Board Of Directors And Management Of The Efficacy Of Internal Auditing
